Electronically Filed
                                                     Supreme Court
                                                     SCPW-11-0000035
                                                     08-FEB-2011
                                                     02:33 PM



                       NO. SCPW-11-0000035

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                    LOLA SUZUKI, Petitioner,

                               vs.

       WALTER KAWAMURA, ADMINISTRATOR, DEPARTMENT OF LABOR
        AND INDUSTRIAL RELATIONS, DISABILITY COMPENSATION
                      DIVISION, Respondent.


                       ORIGINAL PROCEEDING
               (Case Nos. 2-06-14727 & 2-07-04617)

                               ORDER
     (By: Recktenwald, C.J., Nakayama, Acoba, and Duffy, JJ.
    and Circuit Judge To#oto#o, assigned by reason of vacancy)

          Upon consideration of the petition for a writ of

mandamus filed by petitioner Lola Suzuki and the papers in

support, it appears that: (1) HRS § 386-86(e) (Supp. 2009)

expressly authorizes a deposition, upon oral examination, in

petitioner’s worker’s compensation case; (2) petitioner presents

no evidence showing that the director denied petitioner’s January

8, 2011 request for ADA accommodations for the oral deposition;

and (3) the issuance, pursuant to HRS § 386-79 (Supp. 2009), of

more than one medical examination order in petitioner’s worker’s

compensation case was a discretionary decision of the director

that is not subject to challenge by mandamus.   Therefore,
petitioner is not entitled to mandamus relief.    See HRS § 602-

5(3) (Supp. 2009) (The supreme court has jurisdiction and power

to issue writs of mandamus directed to public officers to compel

them to fulfill the duties of their offices.); In Re Disciplinary

Bd. Of Hawaii Supreme Court, 91 Hawai#i 363, 368, 984 P.2d 688,

693 (1999) (Mandamus relief is available to compel an official to

perform a duty allegedly owed to an individual only if the

individual’s claim is clear and certain, the official’s duty is

ministerial and so plainly prescribed as to be free from doubt,

and no other remedy is available.); Salling v. Moon, 76 Hawai#i

273, 274 n.3, 874 P.2d 1098, 1099 n.3 (1994) (“A duty is

ministerial where the law prescribes and defines the duty to be

performed with such precision and certainty as to leave nothing

to the exercise of discretion and judgment.”).    Accordingly,

          IT IS HEREBY ORDERED that the petition for a writ of

mandamus is denied.

          DATED:   Honolulu, Hawai#i, February 8, 2011.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Simeon R. Acoba, Jr.

                               /s/ James E. Duffy, Jr.

                               /s/ Fa#auuga To#oto#o




                                 2